Exhibit 10.1
 
STOCK PURCHASE AGREEMENT




dated July 1, 2013




between




BIGLARI HOLDINGS INC.




and




SARDAR BIGLARI
 
 
 

--------------------------------------------------------------------------------

 

 
Table of Contents
 

 
Page
       
ARTICLE I SALE OF STOCK
2
   
Section 1.1
Sale of Shares
2
Section 1.2
Purchase Price
2
Section 1.3
Tax Elections
2
     
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER
2
   
Section 2.1
Organization, Existence and Good Standing
2
Section 2.2
Capitalization and Ownership of Shares
3
Section 2.3
Authorization
3
Section 2.4
Approvals and Consents; No Breach
3
Section 2.5
Financial Statements
4
Section 2.6
Liabilities
4
Section 2.7
Absence of Certain Changes
5
Section 2.8
Taxes and Tax Returns
5
Section 2.9
Permits
6
Section 2.10
Legal Proceedings, Claims, Investigations
6
Section 2.11
Material Contracts
6
Section 2.12
Employee Benefit Plans
7
Section 2.13
Title to Property
8
Section 2.14
Intellectual Property
8
Section 2.15
Insurance
8
Section 2.16
Environmental Matters
8
Section 2.17
Illegal Payments
8
Section 2.18
Brokers
8
     
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER
9
   
Section 3.1
Authorization
9
Section 3.2
Approvals and Consents; No Breach
9
Section 3.3
Litigation
9
Section 3.4
Brokers
9
Section 3.5
Investment Intent
9
Section 3.6
No Knowledge of Inaccuracies
9
ARTICLE IV INDEMNIFICATION
10
   
Section 4.1
Survival
10
Section 4.2
Indemnification.
10
Section 4.3
Indemnification Procedures
11
Section 4.4
Subrogation
12
Section 4.5
Exclusive Remedy
12
Section 4.6
Other Limitations
12

 
 
i

--------------------------------------------------------------------------------

 
 


Table of Contents
(continued)
 

     
ARTICLE V GENERAL PROVISIONS
13
   
Section 5.1
Entire Agreement
13
Section 5.2
Waiver
13
Section 5.3
Governing Law and Arbitration
13
Section 5.4
Binding Effect; Assignment
13
Section 5.5
Expenses
13
Section 5.6
Headings
13
Section 5.7
Counterparts.
13
Section 5.8
Notice
13
     



EXHIBITS
 
Exhibit A                                Defined Terms
 
 
ii

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT (the “Agreement”), dated this 1st day of July, 2013, by
and between Biglari Holdings Inc., an Indiana corporation (“Seller”), and Sardar
Biglari (“Purchaser”).
 
WITNESSETH:
 
WHEREAS, on April 30, 2010, Seller purchased from Purchaser 1,000 shares of
common stock, no par value (the “Shares”), of Biglari Capital Corp., a Texas
corporation (“Biglari Capital”), for a purchase price equal to (i) $1.00 plus
(ii) the Adjusted Capital (as such term is defined in the Amended and Restated
Agreement of Limited Partnership, dated as of July 1, 2002, of Lion Fund (the
“Partnership Agreement”)) balance of Biglari Capital, in its capacity as general
partner of Lion Fund (as defined below), as of April 30, 2010, plus (iii) the
total Incentive Reallocation (as defined in, and calculated in accordance with
Section 5.02 of, the Partnership Agreement) for the period from January 1, 2010
through the close of business on the April 30, 2010;
 
WHEREAS, since such date, Seller has been, and currently is, the sole
shareholder of Biglari Capital;
 
WHEREAS, Biglari Capital is the general partner of The Lion Fund, L.P., a
Delaware limited partnership (“Lion Fund” and together with Biglari Capital, the
“Companies”);
 
WHEREAS, Seller now desires to sell to Purchaser, and Purchaser now desires to
purchase from Seller, the Shares, all upon the terms and subject to the
conditions set forth in this Agreement;
 
WHEREAS, on June 1, 2013 (the “Distribution Date”), Biglari Capital distributed
to Seller substantially all of its partnership interests in Lion Fund
(including, without limitation, its Adjusted Capital balance in its capacity as
general partner of Lion Fund, as of the close of business on the day prior to
the Distribution Date) and retained solely a $100,000 general partner interest
in Lion Fund; and
 
WHEREAS, the Governance, Compensation and Nominating Committee of Seller, which
is comprised solely of all of the independent directors of Seller, has
determined that this Agreement and the transactions contemplated hereby are
advisable and in the best interests of Seller and its shareholders and has
unanimously approved this Agreement and such transactions.
 
NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, and agreements contained herein and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I

 
SALE OF STOCK
 
Section 1.1            Sale of Shares.  Upon the terms and conditions
hereinafter set forth, Seller hereby sells, and Purchaser hereby purchases, the
Shares.  Seller is delivering to Purchaser a certificate or certificates
representing the Shares, duly endorsed in blank for transfer or accompanied by a
separate stock power duly executed in blank for transfer.  Seller shall execute
and deliver any such other certificates, instruments or documents, and to do and
perform such other and further acts as shall be deemed necessary or desirable in
order to effect the transfer of the Shares pursuant to this Agreement.
 
Section 1.2            Purchase Price.  The purchase price for the Shares is
$1,700,000.  The purchase price is being paid in cash concurrently with the
execution and delivery of this Agreement.
 
Section 1.3            Tax Elections.  At the request of Purchaser, the parties
shall make, or cause to be made, an election under Section 338(h)(10) and/or
Section 336(e) of the Code (and any corresponding election under state, local,
and foreign tax law) with respect to the transactions contemplated hereby and
shall, in the event any such election is made and to the extent required,
mutually determine the allocation of the purchase price paid pursuant to Section
1.2 to and among Biglari Capital’s and the Lion Fund’s assets.  In the event of
any such election, no party hereto shall file any return or take a position with
any taxing authority or in connection with any tax-related litigation that is
inconsistent with this Section 1.3, unless required to do so pursuant to a
determination within the meaning of Section 1313(a) of the Code.
 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Purchaser as follows:
 
Section 2.1            Organization, Existence and Good Standing.
 
(a)           Biglari Capital is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Texas.  Seller has
heretofore provided Purchaser with true and complete copies of Biglari Capital’s
Articles of Incorporation (certified by the Secretary of State of the State of
Texas) and By-laws, each as amended through the date hereof.  Biglari Capital is
not in default under or in violation of any provisions of its Articles of
Incorporation or By-laws.  Biglari Capital has all corporate power and authority
to own, operate and lease its properties and to carry on its business as the
same is now being conducted.  Biglari Capital is duly qualified or licensed to
do business and is in good standing as a foreign corporation in those
jurisdictions in which the conduct of its business or the ownership or leasing
of its properties requires it to be so qualified or licensed, except for such
jurisdictions where the failure to be so qualified or licensed would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect on Biglari Capital.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Lion Fund is a limited partnership duly formed, validly existing
and in good standing under the laws of the State of Delaware.  Seller has
heretofore provided Purchaser with true and complete copies of Lion Fund’s
Certificate of Limited Partnership (certified by the Secretary of State of the
State of Delaware) and Partnership Agreement as in effect on the date
hereof.  Lion Fund is not in default under or in violation of any provisions of
its Certificate of Limited Partnership or Partnership Agreement.  Lion Fund has
all partnership power and authority to own, operate and lease its properties and
to carry on its business as the same is now being conducted.  Lion Fund is duly
qualified or licensed to do business and is in good standing as a foreign
limited partnership in those jurisdictions in which the conduct of its business
or the ownership or leasing of its properties requires it to be so qualified or
licensed, except for such jurisdictions where the failure to be so qualified or
licensed would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect on Lion Fund.
 
Section 2.2            Capitalization and Ownership of Shares.  The authorized
capital stock of Biglari Capital consists of 100,000 shares of common stock, no
par value, of which 1,000 shares are issued and outstanding.  All of Biglari
Capital’s issued and outstanding capital stock is duly authorized, validly
issued, fully-paid and non-assessable.  There is no security, option, warrant,
right, call, subscription, agreement, commitment or understanding of any nature
whatsoever, fixed or contingent, that directly or indirectly (a) calls for the
issuance, sale, pledge or other disposition by Biglari Capital of any of its
capital stock or any securities convertible into, or other rights to acquire,
any such capital stock, (b) relates to the voting or control of such capital
stock or rights or (c) obligates Biglari Capital to grant, offer or enter into
any of the foregoing.  There are no actions, suits, proceedings or claims
pending or, to the Knowledge of Seller, threatened with respect to or in any
manner affecting the ownership by Seller of the Shares or the sale of the Shares
by Seller to Purchaser.  The Shares are solely owned of record and beneficially
by Seller and are free and clear of all Liens and subject to no options,
agreements or restrictions with respect to transferability.
 
Section 2.3           Authorization.  Seller has all requisite power, legal
capacity and authority to enter into this Agreement and to perform its
obligations hereunder.  This Agreement constitutes the legal, valid and binding
obligation of Seller, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors' rights generally and the fact that
equitable remedies or relief (including without limitation, the remedy of
specific performance) are subject to the discretion of the court from which such
relief may be sought.
 
Section 2.4            Approvals and Consents; No Breach.
 
(a)           No action, approval, consent or authorization, including, but not
limited to, any action, approval, consent or authorization by any governmental
or quasi-governmental agency, commission, board, bureau, or instrumentality
(each, a “Governmental Authority”) is necessary or required as to Seller in
order to constitute this Agreement as a valid, binding and enforceable
obligation of Seller in accordance with its terms, except for those that have
been taken or obtained or will be taken or obtained on a timely basis after the
date hereof.
 
(b)           Neither the execution and delivery of this Agreement, nor the
consummation by Seller of the transactions contemplated hereby, nor compliance
by Seller with any of the provisions hereof, will violate or cause a default
under any statute (domestic or foreign), judgment, order, writ, decree, rule or
regulation of any Governmental Authority applicable to Seller or either of the
Companies or any of their respective assets or properties; breach or conflict
with any of the terms, provisions or conditions of the Articles of Incorporation
or By-Laws of Biglari Capital or the Certificate of Limited Partnership or
Partnership Agreement of Lion Fund; or violate, conflict with or breach any
agreement, contract, mortgage, instrument, indenture or license to which Seller
or either of the Companies is a party or by which Seller or either of the
Companies is or may be bound, or constitute a default (in and of itself or with
the giving of notice, passage of time or both) thereunder, or result in the
creation or imposition of any encumbrance upon, or give to any other party or
parties any claim, interest or right, including rights of termination or
cancellation in, or with respect to, the Shares or any of the assets or
properties of either of the Companies.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.5            Financial Statements.
 
(a)           Seller has previously provided to Purchaser the unaudited balance
sheet of Biglari Capital at December 31, 2012 and the related unaudited profit
and loss statement for the fiscal year then ended (collectively, the “Biglari
Capital Financial Statements”).  The balance sheet included in the Biglari
Capital Financial Statements, in all material respects, fairly presents the
financial position of Biglari Capital as of its date, and the profit and loss
statement included in the Biglari Capital Financial Statements fairly presents
the results of operations of Biglari Capital for the period presented therein,
all in conformity with GAAP, applied on a consistent basis during the period
involved, except as otherwise noted therein. The Biglari Capital Financial
Statements, including in all cases the notes thereto, (x) are true, correct and
complete, and (y) are in accordance with the books and records of Biglari
Capital.
 
(b)           Seller has previously provided to Purchaser (i) the Statement of
Assets and Liabilities of Lion Fund at December 31, 2012 and the related
Condensed Schedule of Investments in Securities at December 31, 2012, Statement
of Operations for the Year Ended December 31, 2012, Statement of Changes in
Partners’ Capital for the Year Ended December 31, 2012 and Statement of Cash
Flows For the Year Ended December 31, 2012, together with the report of Deloitte
& Touche  LLP thereon, and (ii) the Statement of Assets and Liabilities of Lion
Fund at March 31, 2013 (collectively, the “Lion Fund Financial
Statements”).  Each statement of assets and liabilities included in the Lion
Fund Financial Statements, in all material respects, fairly presents the
financial position of Lion Fund as of its date, and the other related statements
included in the Lion Fund Financial Statements fairly present the information
contained therein of Lion Fund for the periods presented therein, all in
conformity with GAAP, applied on a consistent basis during the periods involved,
except as otherwise noted therein. The Lion Fund Financial Statements, including
in all cases the notes thereto, (x) are true, correct and complete, and (y) are
in accordance with the books and records of Lion Fund.
 
Section 2.6            Liabilities.
 
(a)           Biglari Capital has no liability or obligation of any nature
(whether liquidated, unliquidated, accrued, absolute, contingent or otherwise
and whether due or to become due) except:
 
 
4

--------------------------------------------------------------------------------

 
 
(i)          those set forth or reflected in the Biglari Capital Financial
Statements that have not been paid or discharged since the date thereof; and
 
(ii)         current liabilities arising in the ordinary and usual course of
business subsequent to December 31, 2012 that are accurately reflected on
Biglari Capital’s books and records in a manner consistent with past practice.
 
(b)           Lion Fund has no liability or obligation of any nature (whether
liquidated, unliquidated, accrued, absolute, contingent or otherwise and whether
due or to become due) except:
 
(i)           those set forth or reflected in the Lion Fund Financial Statements
that have not been paid or discharged since the date thereof; and
 
(ii)         current liabilities arising in the ordinary and usual course of
business subsequent to March 31, 2013 that are accurately reflected on Lion
Fund’s books and records in a manner consistent with past practice.
 
Section 2.7            Absence of Certain Changes.  Except as contemplated by
this Agreement, since December 31, 2012, (a) the Companies have conducted their
businesses in the ordinary course and consistent with past practices; and (b)
there has not been:
 
(i)          any change in their business, operations, prospects or financial
position, except such changes that, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect on either of the Companies
considered separately;
 
(ii)         any change in the Companies’ financial or accounting practices or
policies, except as required by law;
 
(iii)        any agreement by either of the Companies (in writing or otherwise)
to take any action that, if taken, would render any of the representations set
forth in this Section 2.7 untrue;
 
(iv)        other than in the usual and ordinary course of business, any
increase in amounts payable by either of the Companies to or for the benefit of,
or committed to be paid by either of the Companies to or for the benefit of, any
officer, consultant, agent or employee of either of the Companies, in any
capacity, or in any benefits granted under any bonus, profit sharing, pension,
retirement, deferred compensation, insurance, or other direct or indirect
benefit plan with respect to any such person; or
 
(v)         any transaction entered into or carried out other than in the
ordinary and usual course of the business of the Companies including, without
limitation, any transaction resulting in the incurrence of liabilities or
obligations.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.8            Taxes and Tax Returns.
 
(a)          The Companies have timely filed all material Tax Returns required
to be filed by either of them since April 30, 2010 and have paid all Taxes of
any kind shown to be due on such tax returns or otherwise required to be paid.
 
(b)          Since April 30, 2010, the Companies have complied in all material
respects with all applicable laws relating to information reporting with respect
to payments made to third parties and the withholding of and payment of withheld
taxes and have timely withheld from employee wages and other payments and paid
over to the proper governmental authority all amounts required to be so withheld
and paid over for all periods under all applicable laws.
 
Section 2.9           Permits.  With such exceptions as are not, individually or
in the aggregate, reasonably likely to have a Material Adverse Effect on the
Companies as a whole, (a) all Permits that are presently required for the
operation of either of the Companies’ businesses, as currently conducted, have
been duly obtained and are in full force and effect; and (b) there is no Action
pending or, to the Knowledge of Seller, overtly threatened against either of the
Companies to terminate the rights of either of the Companies under any such
Permits.
 
Section 2.10          Legal Proceedings, Claims, Investigations.  With such
exceptions as are not, individually or in the aggregate, reasonably likely to
have a Material Adverse Effect on the Companies as a whole, (a) there is no
Action pending, or to the Knowledge of Seller, threatened against (i) either of
the Companies or their respective assets and properties, or (ii) any director,
officer or employee thereof or Seller relating to either of the Companies; (b)
neither of the Companies is in violation of or default under any laws,
ordinances, regulations, judgments, injunctions, orders or decrees (including
without limitation, any immigration laws or regulations) of any court,
governmental department, commission, agency, instrumentality or arbitrator
applicable to it; and (c) neither of the Companies is currently subject to any
judgment, order, injunction or decree of or settlement enforceable by any court,
arbitral authority, administrative agency or governmental authority.
 
Section 2.11          Material Contracts.
 
(a)           The following contracts of either of the Companies as of the date
of this Agreement are referred to as the “Material Contracts”:
 
(i)          all management and employment contracts and contracts with
independent contractors or consultants (or similar arrangements) that are not
cancelable without penalty or further payment and without more than 90 days’
notice;
 
(ii)         all contracts that expressly limit the ability of either of the
Companies to compete in any line of business or with any Person in any
geographic area;
 
(iii)        any contract pursuant to which either of the Companies makes or
receives payments in an amount in excess of $25,000 per year;
 
(iv)        contracts to which either of the Companies is a party relating to
loans or advances to, or investments in, any other Person;
 
 
6

--------------------------------------------------------------------------------

 
 
(v)         credit agreements, notes, indentures, security agreements, pledges,
guarantees of or agreements to assume any debt or obligation of others, or
similar documents relating to indebtedness for borrowed money (including
interest rate or currency swaps, hedges or straddles or similar transactions),
to which either of the Companies is a party;
 
(vi)        severance or termination contracts or any other agreement or
employee benefit plan that contain any severance or termination pay liability or
obligation for employees of either of the Companies;
 
(vii)       any contract pursuant to which either of the Companies has a power
of attorney outstanding or any obligation or liability (whether absolute,
accrued, contingent or otherwise) as surety, co-signer, endorser, co-maker,
indemnitor or otherwise in respect of the obligation of any person, corporation,
partnership, joint venture, association, organization or other entity;
 
(viii)      any contract that has or would be expected to have a Material
Adverse Effect on the Companies or the conduct of their businesses;
 
(ix)         any contract between the Companies, or either of them, and Seller
or any affiliate of Seller (other than Purchaser and his affiliates);
 
(x)          any contract that is otherwise material to the Companies and not
previously disclosed pursuant to this Section 2.11.
 
(b)           Neither the Companies nor, to the Knowledge of Seller, any other
party to any Material Contract is in breach thereof or default thereunder.
 
(c)           Each Material Contract is the legal, valid and binding obligation
of the Company party thereto and, to the Knowledge of Seller, each other party
thereto, enforceable against them in accordance with their respective terms,
subject to applicable laws relating to bankruptcy, insolvency, reorganization,
moratorium or other similar legal requirement relating to or affecting
creditors’ rights generally and except as such enforceability is subject to
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law).
 
Section 2.12          Employee Benefit Plans.
 
(a)           All material employee benefit plans, arrangements and policies
maintained by Biglari Capital for employees who perform services solely for
Biglari Capital (the “Employees”) are collectively referred to as the “Benefit
Plans.”
 
(b)           With such exceptions as are not, individually or in the aggregate,
reasonably likely to have a Material Adverse Effect on Biglari Capital, since
April 30, 2010:  (i) each Benefit Plan has been established and administered
substantially in accordance with its terms and in compliance with all applicable
laws; and (ii) no audit or investigation by any Governmental Authority is
pending, or to the Knowledge of Seller, threatened with respect to any Benefit
Plan.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.13          Title to Property.
 
(a)           Biglari Capital does not own or lease any real property.
 
(b)           The Companies have good title to, or valid leasehold interests in,
all material properties and assets owned or leased by the Companies, except for
those that are no longer used or useful in the conduct of their businesses, in
each case free of all Liens.
 
Section 2.14          Intellectual Property.  To the Knowledge of Seller, Seller
owns or has the right to use all Intellectual Property used in the conduct of
Biglari Capital’s business without any conflict with the rights of others, in
each case with such exceptions as are not, individually or in the aggregate,
reasonably likely to have a Material Adverse Effect on Biglari Capital and
subject to limitations contained in any applicable license agreement; provided,
however, that no representation or warranty is made as to the extent to which
ownership of or right to use any particular Intellectual Property includes the
exclusive right to use such Intellectual Property.
 
Section 2.15          Insurance.  Biglari Capital is not in default with respect
to any provision contained in any insurance policy, and to the Knowledge of
Seller has not failed to give any notice or present any claim under any
insurance policy in due and timely fashion.  Each such policy is in full force
and effect.  All payments with respect to such policies are current and Biglari
Capital has not received any notice threatening a suspension, revocation,
modification or cancellation of any such policy.
 
Section 2.16          Environmental Matters.  Biglari Capital is not the subject
of, or, to the Knowledge of Seller, being threatened to be the subject of (i)
any enforcement proceeding, or (ii) any investigation, brought in either case
under any Environmental Laws, or (iii) any third party claim relating to
environmental conditions on or off the properties of Biglari Capital.  Biglari
Capital is not aware and has not been notified of any conditions on or off the
properties of Biglari Capital that will give rise to any liabilities, known or
unknown, under any Environmental Laws, or as the result of any claim of any
third party.  For the purposes of this Section 2.17, an investigation shall
include, but is not limited to, any written notice received by Biglari Capital
that relates to the onsite or offsite disposal, release, discharge or spill of
any Hazardous Material.
 
Section 2.17          Illegal Payments.  Since April 30, 2010, Biglari Capital
has not, directly or indirectly, paid or delivered any fee, commission or other
sum of money or item of property, however characterized, to any finder, agent,
government official or other party, in the United States of America or any other
country, that is in any manner related to the business or operations of Biglari
Capital, which Biglari Capital knows or has reason to believe to have been
illegal under any federal, state or local laws or the laws of any other country
having jurisdiction.
 
Section 2.18          Brokers.  All negotiations relative to the Agreement and
the transactions contemplated hereby have been carried on by or on behalf of
Seller in such a manner as not to give rise to any claim against Purchaser or
the Shares for a finder’s fee, brokerage commission, advisory fee or other
similar payment.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller as follows:
 
Section 3.1            Authorization.  Purchaser has all requisite power, legal
capacity and authority to enter into this Agreement and to perform his
obligations thereunder.  This Agreement constitutes the legal, valid and binding
obligation of Purchaser, enforceable against him in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and the fact that
equitable remedies or relief (including without limitation, the remedy of
specific performance) are subject to the discretion of the court form which such
relief may be sought.
 
Section 3.2            Approvals and Consents; No Breach.  (a) No action,
approval, consent or authorization, including, but not limited to, any action,
approval, consent or authorization by any Governmental Authority is necessary or
required as to Purchaser in order to constitute this Agreement as a valid,
binding and enforceable obligation of Purchaser in accordance with its terms,
except for those that have been taken or obtained or will be taken or obtained
on a timely basis after the date hereof.
 
(b)           Neither the execution and delivery of this Agreement, nor the
consummation by Purchaser of the transactions contemplated hereby, nor
compliance by Purchaser with any of the provisions hereof, will violate or cause
a default under any statute (domestic or foreign), judgment, order, writ,
decree, rule or regulation of any Governmental Authority applicable to Purchaser
or any of his material properties; or violate, conflict with or breach any
agreement, contract, mortgage, instrument, indenture or license to which
Purchaser is a party or by which Purchaser is or may be bound, or constitute a
default (in and of itself or with the giving of notice, passage of time or both)
thereunder.
 
Section 3.3            Litigation.  There is no Action pending or, to the
Knowledge of Purchaser, threatened against Purchaser, at law or in equity,
before any Governmental Authority, that would have an adverse effect on
Purchaser’s ability to perform any of its obligations under this Agreement or
upon the consummation of the transactions contemplated hereby.
 
Section 3.4            Brokers.  All negotiations relative to this Agreement and
the transactions contemplated hereby have been carried on by or on behalf of
Purchaser in such a manner as not to give rise to any claim against Seller for a
finder’s fee, brokerage commission, advisory fee or other similar payment.
 
Section 3.5            Investment Intent.
 
(a)           The Shares are being acquired for Purchaser’s own account, and not
for the account of any other Person, and not with a view to, or for sale in
connection with, any distribution or resale to others within the meaning of
Section 2(11) or Rule 502(d) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”).  The sale of the Shares is intended to be exempt
from registration under the Securities Act by virtue of Section 4(2)
thereof.  Purchaser is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Seller has provided to Purchaser all documents and information
that Purchaser has requested relating to Biglari Capital.  Purchaser has not
relied on Seller or any of its affiliates or representatives for any tax or
legal advice in connection with the purchase of the Shares.
 
Section 3.6            No Knowledge of Inaccuracies.  As of the date hereof,
Purchaser does not have any Knowledge that any of Seller’s representations and
warranties set forth in Article II of this Agreement are inaccurate.
 
ARTICLE IV

 
INDEMNIFICATION
 
Section 4.1            Survival.  The representations and warranties contained
in this Agreement and the indemnity obligations for the inaccuracy or breach of
such representations and warranties contained in Sections 4.2(a) and 4.2(b)
shall terminate on, and no claim or Action with respect thereto may be brought
after, the day that immediately precedes the first anniversary of this
Agreement, except that such obligation of indemnity provided herein with respect
to the representations and warranties contained in Sections 2.8 and 2.12 shall
not terminate until the expiration of the statute of limitations applicable to
the items contained therein.  If, prior to the termination of any obligation to
indemnify as provided for herein, written notice of a claimed inaccuracy or
breach is given by the party seeking indemnification including in detail the
basis therefor (the “Indemnified Party”) to the party from whom indemnification
is sought (the “Indemnifying Party”) or an Action based upon a claimed
inaccuracy or breach is commenced against the Indemnified Party, the Indemnified
Party shall not be precluded from pursuing such claimed breach or Action, or
from recovering from the Indemnifying Party (whether through the courts or
otherwise) on the claim or Action, by reason of the termination otherwise
provided for above.
 
Section 4.2            Indemnification.
 
(a)           Seller shall indemnify and hold harmless Purchaser from, and
reimburse Purchaser for, any Losses as a result of the inaccuracy or breach of
any representation or warranty of Seller contained in Article II of this
Agreement.  Except as provided in the next succeeding sentence, Seller shall not
be responsible for any Losses under Section 4.2(a) until the cumulative
aggregate amount of such Losses exceeds $100,000 (the “Basket Amount”), in which
case Seller shall then be liable only for such Losses in excess of the Basket
Amount.  Notwithstanding the provisions of the previous sentence, Seller shall
indemnify and hold harmless Purchaser from, and reimburse Purchaser for, any
Losses that are the direct and proximate result of any inaccuracy or breach of
any representation of Seller contained in Sections 2.2 and 2.6 without regard
for the Basket Amount.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Purchaser shall indemnify and hold harmless Seller from, and
reimburse Seller for, any Losses as a result of the inaccuracy or breach of any
representation or warranty of Purchaser contained in Article III of this
Agreement.
 
Section 4.3            Indemnification Procedures.
 
(a)           As promptly as practicable, and in any event within 30 days, after
Purchaser or Seller shall receive any notice of, or otherwise become aware of,
the commencement of any Action, the assertion of any claim, the occurrence of
any event, the existence of any fact or circumstance, or the incurrence of any
Loss, for which indemnification is provided (assuming, only for the purposes of
this Section 4.3(a), that the Basket Amount was zero) by Section 4.2(a) or (b)
hereof (an “Indemnification Event”), the Indemnified Party shall give written
notice (an “Indemnification Claim”) to the Indemnifying Party describing in
reasonable detail the Indemnification Event and the basis on which
indemnification is sought.  If the Indemnifying Party is not so notified by the
Indemnified Party within 30 days after the date of the receipt by the
Indemnified Party of notice of, or of the Indemnified Party otherwise becoming
aware of, any particular Indemnification Event, the Indemnifying Party shall be
relieved of all liability hereunder in respect of such Indemnification Event (or
the facts or circumstances giving rise thereto) to the extent that such
Indemnifying Party is prejudiced or harmed as a consequence of such failure in
any material respect (and, to such extent, all Losses resulting from such
Indemnification Event shall thereafter be disregarded for purposes of
determining whether the Basket Amount has been exceeded), and in any event the
Indemnifying Party shall not be liable for any expenses incurred during the
period in which the Indemnified Party was overdue in giving, and had not given,
such notice.
 
(b)           If any Indemnification Event involves the claim of a third party
(a “Third-Party Claim”), the Indemnifying Party shall (whether or not the
Indemnified Party is entitled to claim indemnification under Section 4.2(a) or
(b), as the case may be) be entitled to, and the Indemnified Party shall provide
the Indemnifying Party with the right to, participate in, and assume sole
control over, the defense and settlement of such Third-Party Claim (with counsel
reasonably satisfactory to the Indemnified Party); provided, however,
that:  (i) the Indemnified Party shall be entitled to participate in the defense
of such Third-Party Claim and to employ counsel at its own expense to assist in
the handling of such Third-Party Claim; and (ii) the Indemnifying Party shall
obtain the prior written approval of the Indemnified Party before entering into
any settlement of such Third-Party Claim or ceasing to defend against such
Third-Party Claim if the Indemnified Party would not thereby receive from the
claimant an unconditional release from all further liability in respect of such
Third-Party Claim.  After written notice by the Indemnifying Party to the
Indemnified Party of its election to assume control of the defense of any such
Third-Party Claim, the Indemnifying Party shall not be liable hereunder to
indemnify any Person for any legal or other expenses subsequently incurred in
connection therewith.  If the Indemnifying Party does not assume sole control
over the defense or settlement of such Third-Party Claim as provided in this
Section 4.3(b) within a reasonable period of time, or, after assuming such
control, fails to defend against such Third-Party Claim (it being agreed that
settlement of such Third-Party Claim does not constitute such a failure to
defend), the Indemnified Party shall have the right (as to itself) to defend
and, upon obtaining the written consent of the Indemnifying Party, settle the
claim in such manner as it may deem appropriate, and the Indemnifying Party
shall promptly reimburse the Indemnified Party therefor in accordance with (and
to the extent provided in) Section 4.2(a) or (b), as appropriate.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           The Indemnified Party and the Indemnifying Party shall each
cooperate fully with the other in the defense of any Third-Party Claim pursuant
to Section 4.3(b).  Without limiting the generality of the foregoing, each such
Person shall furnish the other such Person (at the expense of the Indemnifying
Party) with such documentary or other evidence as is then in its or any of its
affiliates’ possession as may reasonably be requested by the other Person for
the purpose of defending against any such Third-Party Claim.
 
Section 4.4            Subrogation.  Upon payment of any amount pursuant to any
Indemnification Claim, the Indemnifying Party shall be subrogated, to the extent
of such payment, to all of the Indemnified Party’s rights of recovery (and, if
Seller is the Indemnifying Party, the Indemnified Party shall cause Seller to be
subrogated to all of the rights of recovery of Purchaser and the Companies)
against any third party with respect to the matters to which such
Indemnification Claim relates.
 
Section 4.5            Exclusive Remedy.  The rights and remedies of Purchaser
and Seller under this Article IV are exclusive and in lieu of any and all other
rights and remedies that Purchaser or Seller, as the case may be, may have
against the other, under this Agreement or otherwise.  All claims for
indemnification must be asserted, if at all, in good faith and in accordance
with the provisions of Section 4.3(a) and, to the extent applicable to such
claims, within the relevant time period set forth in Section 4.1(a).
 
Section 4.6            Other Limitations.
 
(a)           If at any time subsequent to the receipt by an Indemnified Party
of an indemnity payment hereunder, such Indemnified Party receives any recovery,
settlement or other similar payment with respect to the Loss for which it
received such indemnity payment (the “Recovery”), such Indemnified Party shall
promptly pay to the Indemnifying Party an amount equal to the amount of such
Recovery, less any expense incurred by such Indemnified Party in connection with
such Recovery, but in no event shall any such payment exceed the amount of such
indemnity payment.
 
(b)           The Indemnified Party shall use reasonable efforts to minimize and
mitigate any Losses for which indemnification is sought hereunder.  Each party
hereto agrees that, for so long as such party has any right of indemnification
under this Article IV, it shall not voluntarily or by discretionary action
accelerate the timing or increase the cost of any obligation of any other party
under this Article IV, except to the extent that such action is taken (x) for a
reasonable legitimate purpose and not with a purpose of discovering a condition
that would constitute an inaccuracy or  breach of any representation, warranty,
covenant or agreement of any other party hereto or (y) in response to a
discovery by such party, without violation of the immediately preceding clause
(x), of meaningful evidence of a condition that constitutes an inaccuracy or
breach of any representation, warranty, covenant or agreement of any other party
hereunder.  Notwithstanding anything to the contrary herein, the Indemnifying
Party shall not be obligated to indemnify an Indemnified Party for any Losses to
the extent arising from any such voluntary or discretionary action, other than
as so excepted.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE V

 
GENERAL PROVISIONS
 
Section 5.1            Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter
contained herein and supersedes all prior oral or written agreements, if any,
between the parties hereto with respect to such subject matter and is not
intended to confer upon any other person any rights or remedies hereunder.  Any
amendments hereto or modifications hereof must be made in writing and executed
by each of the parties hereto.
 
Section 5.2            Waiver.  Any failure by Seller or Purchaser to enforce
any rights hereunder shall not be deemed a waiver of such rights.
 
Section 5.3            Governing Law and Arbitration.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Indiana,
without giving effect to that body of law relating to choice of laws.  Any
controversy, dispute or claim between the parties relating to this Agreement
shall be resolved by binding arbitration in Indiana, in accordance with the
rules of the American Arbitration Association.
 
Section 5.4            Binding Effect; Assignment.  This Agreement and the
various rights and obligations arising hereunder shall inure to the benefit of
and be binding upon Seller and Purchaser and their respective successors and
assigns.  This Agreement may not be assigned by either party without the prior
written consent of the other party, provided, that Purchaser may assign any of
his rights under this Agreement to an affiliate without such prior written
consent, provided, however, that no such assignment shall relieve Purchaser of
his obligations hereunder.
 
Section 5.5            Expenses.  All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such costs and expenses.
 
Section 5.6            Headings.  The headings or captions contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
Section 5.7            Counterparts.  This Agreement may be executed (including
by facsimile and .pdf) in two or more counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.
 
Section 5.8            Notice.  Any notice hereunder by either party to the
other shall be given in writing by personal delivery, or certified mail, return
receipt requested, or overnight courier, or facsimile, in any case delivered to
the applicable address set forth below:
 
 
13

--------------------------------------------------------------------------------

 
 
(a)           To Seller:
 
Biglari Holdings Inc.
17802 IH 10 West, Suite 400
San Antonio, Texas  78257
Attention:      Controller
Facsimile:       (210) 344-3411


(b)           To Purchaser:
 
Sardar Biglari
c/o Biglari Capital Corp.
17802 IH 10 West, Suite 400
San Antonio, Texas  78257
Facsimile:       (210) 344-3411


or to such other persons or other addresses as either party may specify to the
other in writing.  Any such notice shall be deemed to have been given upon
receipt.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
day and year first above written.
 
BIGLARI HOLDINGS INC.
   
By:
/s/ Bruce Lewis
Name:
Bruce Lewis
Title:
Controller
       
/s/ Sardar Biglari
SARDAR BIGLARI

 
 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEFINED TERMS
 
For purposes of the Agreement to which this Exhibit A is attached, the following
terms shall have the respective meanings specified below.
 
“Action” means an action, arbitration, audit, hearing, suit or proceeding, at
law or in equity.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“GAAP” means generally accepted United States accounting principles,
consistently applied and consistent with past practice.
 
“Hazardous Material” means solid waste disposal, toxic substances, hazardous
substances, hazardous materials, hazardous waste, toxic chemicals, pollutants
and contaminants.
 
“Intellectual Property” means trademarks, trade names, service marks, domain
names, patents, copyrights, applications therefor and licenses or other rights
in respect thereof.
 
“Knowledge” of any Person means the actual knowledge of such Person without
investigation.
 
“Lien” means any lien, pledge, mortgage, security interest or encumbrance.
 
“Losses” means all losses, damages, liabilities and claims, and fees, costs and
expenses related thereto.  Notwithstanding anything to the contrary contained in
the Agreement:  (a) Losses shall not include lost profits or consequential,
incidental, special, indirect or punitive damages and no “multiple of profits”
or “multiple of cash flow” or similar valuation methodology shall be used in
calculating the amount of any Losses; and (b) the amount of any Losses under
Article IV shall be determined:  (i) on a Net After-Tax Basis; and (ii) net of
any amounts recovered or recoverable by the Indemnified Party under any contract
with a third party or under any insurance policies, indemnities or other
reimbursement arrangements with respect to such Losses.
 
“Material Adverse Effect” means any event, circumstance, change in or effect,
individually or in the aggregate, that is or is reasonably likely to be
materially adverse to the results of operations or the financial condition of an
entity or entities, as applicable; provided, however, that none of the following
or the results thereof, either alone or in combination, shall be considered in
determining whether there has been a “Material Adverse Effect”:  (a) events,
circumstances, changes or effects that generally affect the industries in which
the entity or entities operate (including legal and regulatory changes), (b) any
change or modification in law or interpretation thereof, (c) general economic or
political conditions or events, circumstances, changes or effects affecting the
securities markets generally, (d) changes in GAAP after the date of this
Agreement, (f) changes arising from the consummation of the transactions
contemplated by, or the announcement of, this Agreement, (g) any circumstance,
change or effect that results from any action taken pursuant to or in accordance
with this Agreement or at the request of Purchaser or (h) changes caused by a
material worsening of current conditions caused by acts of terrorism or war
(whether or not declared) occurring after the date of this Agreement.
 
 
A-1

--------------------------------------------------------------------------------

 
 
“Net After-Tax Basis” means, with respect to the calculation of any
indemnification payment owed to any party pursuant to the Agreement, calculation
thereof in a manner taking into account any Taxes owing by the Indemnified Party
as a result of receipt or accrual of the indemnity payment and any savings in
Taxes realized or reasonably realizable by the Indemnified Party as a result of
the indemnified liability.
 
“Permits” means all licenses, permits, orders, consents, approvals,
registrations, authorizations, qualifications and filings which are required to
be made with or required under applicable law.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization or government or any agency or
political subdivision thereof.
 
“Taxes” means all taxes, charges, fees, levies and other assessments, including,
without limitation, income, gross receipts, excise, property, sales, use,
license, payroll and franchise taxes, imposed by the United States, or any
state, local or foreign government or subdivision or agency thereof whether
computed on a unitary, combined or any other basis; and such term shall include
any interest and penalties or additions to tax.
 
“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
 
A-2

--------------------------------------------------------------------------------

 
 